The opinion of the Court was drawn up by
Tenney J.
The debtor, who was the principal obligor the bond in suit, made disclosure before two justices of the peace and the quorum, relative to his property, and they were satisfied, that he had no property not exempted from attach*178ment, “ save that he had two notes of seven or eight dollars, both outlawed and of no value.”
The Rev. Stat. c. 148, § 29, provides, that whenever from the disclosure of any debtor, &c., it shall appear that he possesses or has under his control any bank bills, notes, &c., or any property not exempted by statute from attachment, but which cannot be come at, to be attached, if the creditor and debtor cannot agree to apply the same in full or partial payment of the" debt, the same shall be appraised by persons to be selected and qualified in the mode specified in the statute. The oath administered to a debtor, when notes of hand had been disclosed by him and the value of the same was not applied to the debt by an agreement of the creditor and debt- or, or appraised by persons appointed for the purpose, was held, under a similar provision of the statute of 1839, chap. 412, sect. 2, not to be a fulfilment of the condition of the bond. In that case, however, the notes disclosed do not appear to have been regarded by the tribunal, which administered the oath to the debtor, as worthless, as they were in the case at bar. Harding v. Butler & al. 21 Maine R. 191.
The justices of the peace and quorum, appointed to hear the disclosure of a debtor, and to administer to him the oath, if found entitled thereto, have no authority by virtue of that appointment to act as appraisers of the property disclosed. Other persons are to be selected for that purpose, who are required to be under oath, when they perform the duty. Whether notes are barred by the statute of limitations, so that judgment cannot be recovered thereon, may depend upon evidence not apparent on their face. The debtor may have made a new promise, or a suit may have been brought before the statute could apply and still pending, upon them; and whether they are worthless or not, is a question, on which the creditor has a right to be heard before those clothed with authority to estimate their value. The judgment of the justices, who administered the oath, upon these matters was unauthorized, and could have.no effect. The case is the same as if the notes were disclosed without any suggestion, that they were *179not of full value, and falls within the principle of the case above referred to. Exceptions sustained.